Exhibit 10.27

Amendment
To
C2B Technologies Incorporated 1997 Stock Plan

The C2B Technologies Incorporated 1997 Stock Plan is hereby amended effective
March 29, 2000 as follows (the “Plan”):

A.   Section 12 is amended by adding the following definition:

“Cause” means (i) any act of personal dishonesty taken by the Optionee in
connection with his responsibilities as an employee and intended to result in
substantial personal enrichment of the Optionee, (ii) the conviction of a
felony, (iii) a willful act by the Optionee that constitutes gross misconduct
and that is injurious to the Company, (iv) for a period of not less than thirty
(30) days following delivery to the Optionee of a written demand for performance
from the Company that describes the basis for the Company’s belief that the
Optionee has not substantially performed his duties, continued violations by the
Optionee of the Optionee’s obligations to the Company that are demonstrably
willful and deliberate on the Optionee’s part or (v) as otherwise provided in an
option agreement.

B.   Section 12 is amended by replacing, in its entirety, the following
definition:

“Change of Control” means the occurrence of any of the following:

              (i)  Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities entitled to vote generally in the election of directors;

              (ii)  Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);

              (iii)  The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the entity
that controls such surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company, such surviving
entity or entity that controls such surviving entity outstanding immediately
after such merger or consolidation; or

              (iv)  The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets.

C.   Section 6.1(I) is amended by deleting the previous Section 6.1(I) and
replacing it in its entirety as follows:

              6.1(I)  Termination of Service (Except by Death). Notwithstanding
the exercise periods set forth in the Stock Option Agreement, exercise of an
Option shall always be subject to the following:

    If the Optionee is Terminated for any reason except death or Disability,
then Optionee may exercise such Optionee’s Options only to the extent that such
Options would have been exercisable upon the Termination Date no later than
three (3) months after the Termination Date (or such shorter time period as may
be specified in the Stock Option Agreement), but in any event, no later than the
expiration date of the Options. Notwithstanding the foregoing, if the Company or
any successor thereto terminates the Optionee’s employment without Cause within
twelve months following a Change of Control, the    


--------------------------------------------------------------------------------

Optionee’s Options, and restricted stock acquired upon exercise of the
Optionee’s Options or otherwise granted under the Plan shall become 100% vested
and exercisable; provided, however, that no such acceleration shall occur in the
event that it would preclude accounting for any business combination of the
Company involving a Change of Control as a “pooling of interests.”

    Notwithstanding any other provisions of the Plan or any Award Agreement, or
other related agreement, in the event that any payment or benefit received or to
be received by the Optionee (whether pursuant to the terms of the Plan, any
Award Agreement or other related agreement, or other plan, arrangement or
agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (all such
payments and benefits being hereinafter called “Total Payments”) would be
subject (in whole or part), to any excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the payment or benefit received or to be
received by the Optionee (whether pursuant to the terms of the Plan, any Option
Agreement, Restricted Stock Purchase Agreement or other related agreement) shall
be reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (A) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments) is greater than or equal to (B) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Optionee would be subject in respect
of such unreduced Total Payments).        Unless the Company and the Optionee
otherwise agree in writing, any determination required under this Section shall
be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon the
Optionee and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Optionee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.   